Case 1:20-cv-03538-GLR Document 110-2 Filed 01/06/21 Page 1of3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

FEDERAL TRADE COMMISSION,
Plaintiff,
V. Case No. 1:20-cv-03538 - GLR

RAGINGBULL.COM, LLC f/k/a
LIGHTHOUSE MEDIA LLC, et al.,

Defendants.

ee ee

DECLARATION OF JEFFREY M. BISHOP

1, My name is Jeffrey M. Bishop. I am over the age of 18, competent to execute this
Declaration, and have personal knowledge regarding the matters contained herein. The
information presented below is true and correct to the best of my knowledge and belief.

2. I submit this declaration in support of my request for relief from the TRO
including the asset freeze order entered that is currently in place (the “Asset Freeze Order”).'

3. I am the co-founder and CEO of RagingBull.com, LLC (“Raging Bull’).

4. The Asset Freeze Order restrains all of my personal and corporate assets.

a The Asset Freeze Order, by appointment of the Court-appointed Temporary
Receiver, Peter Keith (the “Temporary Receiver”), has deprived me of my only potential source
of employment: as an officer and service provider of the corporate defendant in the above-

captioned case.

 

' The Modified Temporary Restraining Order (“TRO”) with Asset Freeze, Appointment of a
Temporary Receiver, and Other Equitable Relief, and Order to Show Cause Why a Preliminary
Injunction Should Not Issue entered on December 17, 2020 shall be referred to herein as the
“Asset Freeze Order.”

1
Case 1:20-cv-03538-GLR Document 110-2 Filed 01/06/21 Page 2 of 3

6. Under the Asset Freeze Order that is currently in place, as an Individual
Defendant I was provided with access and use of $25,000 of my individual assets up to the date
of the preliminary injunction hearing.

7. At the time the TRO and Asset Freeze were originally entered on December 8,
2020, the date for the preliminary injunction hearing was set for 10 days later, on December 18,
2020.

8. Based on mutual agreement of the parties, the preliminary injunction hearing date
has been moved back 49 days, to February 5, 2020. To this point, however, there has been no
corresponding increase in the amount of individual assets that I as an Individual Defendant may
use for living expenses.

9. The TRO and Asset Freeze Order have taken a significant toll on the normal
functioning of my family life, in addition to my professional life. The Asset Freeze Order has
been especially acutely felt on my family and me during the end-of-year holiday period during a
global pandemic that is challenging everyone.

10. The $25,000 of individual assets I could access was meant to cover personal
living expenses at the time the Asset Freeze Order was entered, presumably for not only future
expenses but also to address amounts then or soon coming due.

Be. Since the entry of the TRO and the present—nearly a month later—the original
$25,000 amount that I was allotted to access or use from my individual assets has been
effectively spent.

12. To that end, I now have additional living expenses for which I currently cannot
pay and respectfully require access to my individual assets, as set forth in the Application for

Increased Use of Individual Assets for Living Expenses.
Case 1:20-cv-03538-GLR Document 110-2 Filed 01/06/21 Page 3 of 3

13. The expenses I reference are not frivolous or immaterial items, but rather
represent expenses naturally incurred and for which funds are needed in order to settle them in
due course prior to the preliminary injunction hearing date on February 5, 2021. These include
housing, food, medical and health insurance, credit card payments, automotive, utilities,
connectivity technology and outstanding bills. These expenses total substantially more than
$25,000. However, I am requesting an increase of only $25,000 to the amount I am able to
access from my individual assets up through February 5, 2021 for the purpose of paying my
ongoing living expenses.

14. This request is made in good faith in order to satisfy the above obligations due or
coming due by the time of the preliminary hearing.

15. | I declare under penalty of perjury under the laws of the United States of America
that the foregoing is true and correct to the best of my knowledge and belief.

|

Executed on January 6, 2021

 

NX

Jeffrey M. Bishop
Co-Founder & CEO, RagingBull.com, LLC

 
